J-A29022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF JAMES FRANCIS                 IN THE SUPERIOR COURT OF
VOSSBURG, SR., ALSO KNOWN AS                         PENNSYLVANIA
JAMES F. VOSSBURG, SR., DECEASED,

KATHY VOSSBURG

                           Appellee

                      v.

RANDY J. VOSSBURG, INDIVIDUALLY
AND AS ADMINISTRATOR D.B.N.C.T.A.,
OF THE ESTATE OF JAMES F.
VOSSBURG, SR.,

                           Appellant                No. 260 WDA 2014


              Appeal from the Order entered January 14, 2014,
              in the Court of Common Pleas of Clarion County,
                   Orphans' Court, at No(s): 21 O.C. 1997


BEFORE: BOWES, ALLEN, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                       FILED NOVEMBER 06, 2014

      Randy J. Vossburg, (“Appellant”), appeals from the trial court’s order

which determined that he was liable to the estate of his grandfather, James

Francis Vossburg, Sr., a.k.a. James F. Vossburg, Sr., (alternatively “Estate”

or “Decedent”), for $21,687.68 dollars, and which removed Appellant as the

Estate’s administrator as a result of Appellant’s violations of his fiduciary

duty to the Estate.

      Appellant presents the following issues for our review:




* Retired Senior Judge assigned to the Superior Court.
J-A29022-14


      1. Did the Orphans’ Court err as a matter of law in determining
         that the Court Order dated December 9, 2010, served as a
         renewal of the statute of limitations, and also when it appears
         in the Court's opinion that the statute of limitations was
         deemed renewed by the "admission" of [Appellant’s] counsel
         during legal argument on October 11, 2013 or in [Appellant’s]
         "briefs”?

      2. Irrespective of whether or not the acknowledgement doctrine
         revived the time-barred debt against [Appellant] in December
         2010, did the Orphans' Court err as a matter of law in finding
         [Appellant] liable for repayment when the applicable two-year
         statute of limitations for conversion claims ran on any such
         revived claims in December 2012?

      3. Did the Orphans' Court err as a matter of law and abuse its
         discretion in determining [Appellant], “is in breach of his
         fiduciary duty as an administrator to collect all debts of the
         estate” and has a conflict of interest and must be removed as
         administrator, when the Court based such alleged breach of
         duty and conflict of interest on a debt which is time-barred
         under Pennsylvania law?

      4. Did the Orphans’ Court err as a matter of law and abuse its
         discretion in appearing to find [Appellant] should be removed
         as administrator because his account “shows that [Appellant]
         has done absolutely nothing as administrator d.b.n.c.t.a.,”
         when in fact the record shows substantial orders,
         negotiations, letters and documentation with the court in
         furtherance of attempts to reduce a department of public
         welfare lien that put any activity for said account on hold
         during [Appellant’s] accounting?

Appellant’s Brief at 10-11.

      Initially, we recognize:

             “Because the Orphans’ Court sits as the fact-finder, it
      determines the credibility of the witnesses, and on review, we
      will not reverse its credibility determinations absent an abuse of
      that discretion.” In re Estate of Presutti, 783 A.2d 803, 805 (Pa.
      Super. 2001) (quoting In re Estate of Angle, 777 A.2d 114, 122–
      23 (Pa. Super. 2001)). “If the court's findings are properly
      supported, we may reverse its decision only if the rules of law on
      which it relied are palpably wrong or clearly inapplicable.”

                                    -2-
J-A29022-14


      Owens v. Mazzei, 847 A.2d 700, 706 (Pa. Super. 2004) (citing In
      re Estate of Harrison, 745 A.2d 676, 678–79 (Pa. Super. 2000),
      appeal denied, 563 Pa. 646, 758 A.2d 1200 (2000)).

In re Estate of Fritts, 906 A.2d 601, 606 (Pa. Super. 2006).

      Mindful of our standard of review applicable to Appellant’s issues, we

carefully examined the record and found Appellant’s claims of error to be

unavailing. The Honorable Paul H. Millin, Senior Judge, who presided over

this matter, filed a well-written opinion, which we adopt as our own, with

only one departure in rationale, which we explain more fully below. Judge

Millin, citing prevailing and applicable case law, cogently addressed

Appellant’s challenges regarding the monies Appellant owed to the Estate,

Appellant’s violations of his fiduciary duty regarding the Estate, and

Appellant’s removal as the Estate’s administrator, such that further analysis

by this Court would be redundant.           We therefore adopt the trial court’s

January 14, 2014 opinion as our own in affirming the trial court’s order of

the same date.

      Our   affirmance    reflects    our    agreement        with   the   trial   court’s

determination    that   Appellant    is   liable   to   the   Decedent’s     estate    for

$21,687.68 dollars. See In re Novosielski, 992 A.2d 89, 104 (Pa. 2010)

(“Absent extraordinary circumstances, an appellate court will not substitute

its judgment for that of the fact finder.”); see Fritts, supra, at 606 (“If the

court's findings are properly supported, we may reverse its decision only if

the rules of law on which it relied are palpably wrong or clearly

inapplicable.”); The Morning Call vs. Bell Atlantic-Pennsylvania, Inc.,

                                          -3-
J-A29022-14



761 A.2d 139, 141 (Pa. Super. 2000) (“Findings of fact made by the [trial

court] will not be disturbed unless they are unsupported by competent

evidence or are demonstrably capricious.”).

      Our only departure from the trial court’s rationale is that we do not

find that the March 11, 1997 order was unenforceable due to the passage of

time. We find that Appellant had, and still has, a duty to comply and abide

by the trial court’s March 11, 1997 order directing him to “begin immediately

to return the assets” to the Estate, consisting of the debt of $21,687.68

dollars “which [Appellant] concedes belongs to [Decedent].”             Order,

3/11/97, at 2. See Bullock v. Bullock, 639 A.2d 826, 829-830 (Pa. Super.

1994) (internal citation omitted) (passage of time did not preclude a 33 year

old support order from being enforced where: 1) the order was duly entered

and of record; 2) “appellant's duty to provide support … had been

established by court order, and his failure to comply therewith was clearly

established by judicial records” such that “[u]nder these circumstances,

[appellant] cannot complain that enforcement was delayed”; and 3) where

the trial court did not err in enforcing the order since “[appellant’s] support

requirements result[ed] from a court order rather than an agreement, [such

that] the trial court had the primary responsibility to implement (by

operation of law) the plaintiff's right to support pursuant to the 1959

order”); see also Miller v. Bistransky, 679 A.2d 1300, 1302 (Pa. Super.

1996) (affirming the enforcement of a 50 year old support order despite the

passage of time, and finding that the order’s enforcement was not barred by

                                     -4-
J-A29022-14



the doctrine of laches).      We do not find that the cases cited by the trial

court disallowing the recovery of stale claims against a decedent’s estate to

be dispositive of, or applicable in this matter, because the monies sought to

be recovered are for the benefit of, and in favor, of the Estate.    See Trial

Court Opinion, 1/14/14, at 4-5.

      Even assuming arguendo that Appellant’s debt was subject to an

expired statute of limitations, we agree with the trial court that the debt was

revived by Appellant’s acknowledgement of the debt.           See Trial Court

Opinion, 1/14/14, at 1-5; See Makozy v. Makozy, 874 A.2d 1160, 1170-

1171 (Pa. Super. 2005) (acknowledgement doctrine may be invoked to toll

or remove the bar regarding a statute of limitations concerning a debt where

there is “[a] clear, distinct, and unequivocal acknowledgment of a debt” by

the debtor “of an existing obligation, such as is consistent with a promise to

pay” the debt).

      Likewise, our review of the record and applicable case law comports

with the trial court’s determination that Appellant owed a fiduciary duty to

the Estate to collect all debts that were owed to the Estate, including his own

debt, and that Appellant’s failure to do so constituted a violation of

Appellant’s fiduciary duty to the Estate, compelling Appellant’s removal as

the Estate’s administrator.    See Trial Court Opinion, 1/14/14, at 5-6; see

also In re Estate of Andrews, 92 A.3d 1226, 1231 (Pa. Super. 2014)

(personal representative owes estate fiduciary duty to collect the estate’s

assets, including any monies owed to estate); In re Estate of Westin, 874

                                      -5-
J-A29022-14



A.2d 139, 143 (Pa. Super. 2005) (conflict of interest warranting removal of

estate’s executor was “readily apparent” where executor’s law firm owed

money to the estate, “the record reveals no evidence of any attempts by the

executor to recover these funds for the estate,” the estate “[b]y any

reasonable measure, … has grounds to file a claim against [executor’s law

firm] to recover its assets,” and the executor “would then be in the position

of representing the estate, in his capacity as executor, in a claim against

himself and his law firm”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2014




                                    -6-
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM
Circulated 10/23/2014 03:21 PM